Citation Nr: 0942818	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
status/post fracture of the long finger, right hand.

2.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in August 1992 with over 
24 years of service.
 
This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that in August 2008 
the Veteran claimed entitlement to service connection for 
blood in his urine.  A VCAA notice letter was submitted in 
September 2006, but the issue was never adjudicated.  
Therefore, the issue is referred to the RO for consideration.  


FINDINGS OF FACT

1.  A long finger disability has been characterized by 
stiffness and occasional swelling; range of motion is normal.  
Ankylosis has not been shown. 

2.  Sleep apnea was not manifest during service and was not 
identified for many years thereafter; current sleep apnea is 
unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
status/post fracture of the long finger, right hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5226, 5229 (2009).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating for a Long Finger Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is has a noncompensable rating for the residuals 
of a fracture to the long finger of his right hand.  In order 
to warrant a higher rating the evidence must show:

*	ankylosis, either favorable or 
unfavorable of the long finger (10 
percent disabling under DC 5226);
*	limitation of motion with a gap of 
one inch (2.5 cm.) or more between 
the fingertip and the proximal 
transverse crease of the palm, with 
the finger flexed to the extent 
possible; or
*	limitation of motion with extension 
limited by more than 30 degrees 
(both 10 percent disabling under DC 
5229).  

In this case, a compensable rating is not warranted, as 
limitation of motion of the long finger is not shown in 
either direction.  Specifically, in February 2006, the 
Veteran was observed to have full range of motion in all 
phalanges in the right hand.  Dexterity and grip strength was 
also observed to be normal.  Similar observations were made 
in March 2006.  

When the Veteran was seen again in April 2006, he reported no 
complaints with his hands and was able to use a hand 
exerciser to increase hand strength.  Similar to prior 
evaluations, he had a full range of motion in all the 
phalanges in the hand.  Grip strength was observed to be 
strong and equal bilaterally.  

Finally, when the Veteran underwent a residual functional 
capacity assessment for his disability application with the 
Social Security Administration (SSA) in June 2008, he again 
displayed a full range of motion of the fingers with full 
strength and dexterity.  

In sum, the clinical evidence of record indicates that the 
long finger in the Veteran's right hand does not have a 
limitation of motion with a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm 
or a limitation of motion with extension limited by more than 
30 degrees.  Additionally, the evidence similarly does not 
indicate that ankylosis has been shown.  Therefore, an 
increased rating was not warranted on these bases.  

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of a finger disability according to the 
appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's finger disability has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009), which authorizes the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization that would take this case outside the norm so 
as to warrant referral for the assignment of an 
extraschedular rating during the time periods in question.  

Here, the Veteran has often complained of stiffness in his 
hands that requires him to take breaks when typing; however, 
the evidence does not indicate that he was either unable to 
work or that he had been hospitalized due to his finger 
disability.  Therefore, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.    

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to sleep apnea or any symptoms 
reasonably attributed thereto.  At the time of his 
retirement, the Veteran underwent a separation physical 
examination in February 1992 where no sleep abnormalities or 
related symptomatology was observed.  Therefore, sleep apnea 
was not noted in service.
	
	Next, post-service evidence does not reflect sleep apnea 
symptomatology for many years after service discharge.  
Specifically, in June 2005, the Veteran reported for the 
first time having problems with sleepiness while watching 
television, loud snoring, and possible choking in his sleep.  
He underwent a sleep study in November 2005, where his sleep 
efficiency was 83 percent.  A follow-up evaluation in 
February 2006 observed abnormal sleep patterns due to 
obstructive sleep apnea syndrome.  There was no evidence of 
periodic limb movement disorder.  
	
	This is the first recorded symptomatology related to sleep 
apnea, coming some thirteen years after discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to sleep apnea for many years, the 
evidence includes statements by the Veteran and friends 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	As was described above, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson, 7 Vet. 
App. at 39-40. 
	
	Again, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	The Board specifically emphasizes the multi-year gap between 
discharge from active duty service (1992) and initial 
reported symptoms related to sleep apnea in approximately 
2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board also notes that the Veteran sought treatment for a 
number of medical complaints since discharge from service, 
including a left knee disorder, gastroenteritis and a vision 
disorder.  Significantly, he never reported complaints 
related to sleep apnea until 2005.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's sleep apnea to active duty, despite his contentions 
to the contrary.    
	
	In this case, none of the competent evidence attributes the 
Veteran's sleep apnea to active duty service.  Even during 
his sleep study in November 2005, which most directly 
addressed sleep symptomatology, his active duty service was 
not noted.  

The Board has also considered the statements by the Veteran's 
and his friends asserting a nexus between his currently-
diagnosed sleep apnea and active duty service.  While they 
are competent to report symptoms and observations, sleep 
apnea is not the types of disorder that lay persons can 
provide competent evidence on questions of etiology or 
diagnosis

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to his claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in August 
2006 that fully addressed all notice elements and was sent 
prior to the initial RO decision in these matters.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  In any event, questions as 
to the appropriate effective date to be assigned are moot as 
the claims have been denied.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and SSA records.  Further, the Veteran submitted his service 
treatment records. 

Moreover, the Board finds that a VA examination is not 
warranted for either issue on appeal.  Regarding the service 
connection claim, the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the lack of 
symptomatology for many years after service separation.  As 
to both claims, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim, and a 
remand for a VA examination is not warranted.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for residuals of a status/post fracture 
of the long finger, right hand, is denied.

Service connection for sleep apnea is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


